In The
                      Court of Appeals
        Sixth Appellate District of Texas at Texarkana


                          No. 06-16-00036-CV




                IN THE MATTER OF THE MARRIAGE OF
RICHARD PAUL SCHWALENBERG AND KAREN ZIMMERMAN SCHWALENBERG




                 On Appeal from the 62nd District Court
                       Franklin County, Texas
                        Trial Court No. 11723




              Before Morriss, C.J., Moseley and Burgess, JJ.
               Memorandum Opinion by Justice Moseley
                               MEMORANDUM OPINION
       The appellant, Richard Paul Schwalenberg, has filed a motion with this Court seeking to

voluntarily dismiss his appeal. Pursuant to Rule 42.1(a)(1) of the Texas Rules of Appellate

Procedure, the motion is granted. See TEX. R. APP. P. 42.1(a)(1).

       Accordingly, we dismiss this appeal.




                                                Bailey C. Moseley
                                                Justice

Date Submitted:       October 13, 2016
Date Decided:         October 14, 2016




                                                2